Exhibit 10.20

NN, INC.

2016 OMNIBUS INCENTIVE PLAN

RESTRICTED SHARES GRANT NOTICE

NN, Inc., a Delaware corporation, (the “Company”), pursuant to its 2016 Omnibus
Incentive Plan, as amended from time to time (the “Plan”), hereby grants to the
holder listed below (“Grantee”), the right to receive a number of Restricted
Shares as set forth below (the “Restricted Share Award”). The Restricted Shares
are subject to the terms and conditions set forth in this Restricted Shares
Grant Notice (the “Grant Notice”) and the Restricted Share Award Agreement
attached hereto as Exhibit A (the “Agreement”) and the Plan, which are
incorporated herein by reference. Unless otherwise defined, the terms defined in
the Plan shall have the same defined meanings in the Grant Notice and the
Agreement.

 

Grantee:   

 

   Grant Date:   

 

   Total Number of Restricted Shares:                                          
                   shares    Vesting Schedule:   

Vesting Date

  

Percentage of Restricted

Shares Which Become

Vested

  

 

  

 

  

 

  

 

  

 

  

 

By his or her signature and the Company’s signature below, Grantee agrees to be
bound by the terms and conditions of the Plan, the Agreement and the Grant
Notice. Grantee has reviewed the Agreement, the Plan and the Grant Notice in
their entirety. Grantee hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Committee upon any questions arising
under the Plan, the Grant Notice or the Agreement.

 

NN, INC.       GRANTEE By:   

 

      By:   

 

Print          Print    Name:   

 

      Name:   

 

Title:   

 

      Address:   

 

           

 



--------------------------------------------------------------------------------

EXHIBIT A

RESTRICTED SHARE AWARD AGREEMENT

Pursuant to this Restricted Share Award Agreement (this “Agreement”) and the
Grant Notice to which it is attached, the Company has granted to Grantee the
right to receive the number of Restricted Shares set forth in the Grant Notice,
subject to the terms and conditions of this Agreement and the Company’s 2016
Omnibus Incentive Plan, as amended from time to time (the “Plan”).

ARTICLE I

GENERAL

1.1 Defined Terms. Capitalized terms not specifically defined herein shall have
the meanings specified in the Plan or the Grant Notice.

1.2 Incorporation of Terms of Plan. This Restricted Share Award is subject to
the terms and conditions set forth in this Agreement, the Grant Notice and the
Plan, which are incorporated herein by reference. In the event of any
inconsistency between the Plan and this Agreement, the terms of the Plan shall
control.

ARTICLE II

GRANT OF RESTRICTED SHARES

2.1 Grant. In consideration of Grantee’s past and/or continued employment with
or service to the Company or a Subsidiary and for other good and valuable
consideration, effective as of the grant date set forth in the Grant Notice (the
“Grant Date”), the Company has granted to Grantee the Restricted Share Award.
The Restricted Shares granted pursuant to this Award shall be issued in the form
of a book entry of Shares in Grantee’s name as soon as reasonably practicable
after the Grant Date and shall be subject to Grantee’s acknowledgement and
acceptance of the Grant Notice and this Agreement.

2.2 Lapse of Restrictions. Subject to Sections 3.2 and 3.3 hereof, the
restrictions associated with the Restricted Shares granted pursuant to the Grant
Notice shall lapse at such times (each, a “Vesting Date”) as set forth on the
Vesting Schedule contained in the Grant Notice. Certificates representing the
Restricted Shares that have vested under pursuant to this Section 2.2 will be
distributed to the Grantee as soon as practicable after each Vesting Date, or an
appropriate book entry notation shall be made.

2.3 Voting Rights and Dividends. During the period prior to vesting, except as
otherwise provided herein, Grantee will have all of the rights of a shareholder
with respect to all of the Restricted Shares, including without limitation the
right to vote such Restricted Shares and the right to receive all dividends or
other distributions with respect to such Restricted Shares. Prior to the
distribution of unrestricted Shares pursuant to Section 2.2 hereof, certificates
representing Restricted Shares issued pursuant to this Agreement will be held
(or appropriate book entry notation will be made) by the Company (the
“Custodian”) in the name of the Grantee. The Custodian will take such action as
is necessary and appropriate to enable the Grantee to vote the Restricted
Shares. All cash dividends received by the Custodian, if any, with respect to
the Restricted Shares will be delivered to Grantee as soon as practicable after
the Custodian’s receipt thereof. Stock dividends issued with respect to the
Restricted Shares shall be treated as additional Restricted Shares that are
subject to the same restrictions and other terms and conditions that apply to
the Restricted Shares granted in the Grant Notice. Notwithstanding the
foregoing, no voting rights or dividend rights shall inure to the Grantee
following the forfeiture of the Restricted Shares pursuant to Section 3.1
hereof.

 

1



--------------------------------------------------------------------------------

ARTICLE III

SEPARATION FROM SERVICE; CHANGE IN CONTROL

3.1 In General. In the event that Grantee Separates from Service for any reason,
other than death , Retirementor Disability, all Restricted Shares for which the
forfeiture restrictions have not lapsed pursuant to Section 2.2 prior to the
Grantee’s Separation from Service shall be immediately forfeited and Grantee
shall have no further rights with respect to such Restricted Shares, except as
may be determined otherwise by the Committee in its the sole and absolute
discretion.

3.2 Death, Retirement or Disability. In the event that the Grantee’s employment
terminates by reason of death, Retirement or Disability, all Restricted Shares
shall be deemed vested and, the restrictions under the Plan and this Agreement
with respect to the Restricted Shares, including the restriction on transfer set
forth in Section 4.1 hereof, shall automatically expire and shall be of no
further force or effect. For purposes of this Agreement, “Retirement” means
termination of service after the Grantee has completed 10 years of service with
the Company and has reached the age of 55.

3.3 Change in Control. Upon the occurrence of a Change in Control, the Committee
shall determine the treatment of the Restricted Shares consistent with the
provisions of Section 13 of the Plan.

ARTICLE IV

OTHER PROVISIONS

4.1 No Transfer or Pledge of Restricted Shares. No Restricted Shares may be
sold, assigned, transferred, pledged, hypothecated or otherwise encumbered or
disposed of prior to the date the forfeiture restrictions with respect to such
shares have lapsed, if at all, on the Vesting Date applicable to such shares,
other than by will or the laws of descent and distribution.

4.2 Tax Withholding. If the Grantee makes an election under Section 83(b) of the
Code with respect to any Restricted Shares, the grant of such Restricted Shares
shall be further conditioned upon the Grantee making prompt payment to the
Company of any applicable withholding obligations or withholding taxes
(“Withholding Taxes”). Failure by the Grantee to pay such Withholding Taxes will
render the Restricted Shares subject to such election null and void ab initio
and such Restricted Shares will be immediately cancelled. If the Grantee does
not make an election under Section 83(b) of the Code with respect to the
Restricted Share Award, the Company’s obligation to release the vested
Restricted Shares shall be subject to the Grantee’s satisfaction of any
applicable Withholding Taxes, and the Grantee shall pay the amount of any such
Withholding Taxes to the Company as set forth in this Section 4.2. The Grantee
may satisfy his or her obligation to pay the Withholding Taxes with respect to
any Restricted Shares for which an election under Section 83(b) of the Code has
not been made by: (i) making a cash payment to the Company in an amount equal to
the Withholding Taxes; (ii) having the Company withhold Shares otherwise
deliverable to the Grantee pursuant to settlement of vested Restricted Shares;
or (iii) delivering, actually or by attestation, to the Company Shares already
owned by the Grantee; provided that in the case of (ii) or (iii) the amount of
such Shares withheld or Shares delivered (with the value of such Shares being
based on the Fair Market Value of a Share as of the payment date as determined
by the Committee) shall be determined consistent with the Plan. The Grantee
acknowledges and agrees that the Company has the right to deduct from
compensation or other amounts owing to the Grantee an amount not to exceed the
Withholding Taxes. Neither the Company nor any Subsidiary makes any
representation or undertaking regarding the treatment of any tax withholding in
connection with the awarding or vesting of the Restricted Shares or the
subsequent sale of Shares. The Company and the Subsidiaries do not commit and
are under no obligation to structure this Restricted Share Award to reduce or
eliminate Grantee’s tax liability.

 

2



--------------------------------------------------------------------------------

4.3 Stock Subject to Award. In the event that the Company Shares should, as a
result of a stock split or stock dividend or combination of shares or any other
change, redesignation, merger, consolidation, recapitalization or otherwise, be
increased or decreased or changed into or exchanged for a different number or
kind of shares of stock or other securities of the Company or of another
corporation, or in the event of any other event contemplated by Section 4.2 of
the Plan, the number of Restricted Shares that have been awarded to Grantee
shall be adjusted in an equitable and proportionate manner to reflect such
action. If any such adjustment shall result in a fractional share, such fraction
shall be disregarded.

4.4 Stock Power. Concurrently with the execution of this Agreement, the Grantee
shall deliver to the Company a stock power, endorsed in blank, relating to the
Restricted Shares. Such stock power shall be in the form attached hereto as
Exhibit A.

4.5 Legend. Each certificate representing Restricted Shares shall bear a legend
in substantially the following form:

THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED HEREBY ARE SUBJECT TO THE
TERMS AND CONDITIONS (INCLUDING FORFEITURE AND RESTRICTIONS AGAINST TRANSFER)
CONTAINED IN THE NN, INC. 2016 OMNIBUS INCENTIVE PLAN (THE “PLAN”) AND THE
RESTRICTED SHARE AGREEMENT (THE “AGREEMENT”) BETWEEN THE OWNER OF THE RESTRICTED
SHARES REPRESENTED HEREBY AND NN, INC. (THE “COMPANY”). THE RELEASE OF SUCH
STOCK FROM SUCH TERMS AND CONDITIONS SHALL BE MADE ONLY IN ACCORDANCE WITH THE
PROVISIONS OF THE PLAN AND THE AGREEMENT, COPIES OF WHICH ARE ON FILE AT THE
COMPANY.

4.6 No Right to Continued Employment. This Agreement shall not be construed as
giving the Grantee the right to be retained in the employ of the Company (or any
Subsidiary of the Company), and the Company (or any Subsidiary of the Company)
may at any time dismiss the Grantee from employment, free from any liability or
any claim under the Plan.

4.7 Governing Provisions. This Agreement is made under and subject to the
provisions of the Plan, and all of the provisions of the Plan are also
provisions of this Agreement. If there is a difference or conflict between the
provisions of this Agreement and the provisions of the Plan, the provisions of
the Plan will govern. By signing this Agreement, the Grantee confirms that he or
she has received a copy of the Plan.

4.8 Entire Agreement. This Agreement and the Plan contain the entire
understanding and agreement between the Company and the Grantee concerning the
Restricted Shares granted hereby, and supersede any prior or contemporaneous
negotiations and understandings. The Company and the Grantee have made no
promises, agreements, conditions or understandings relating to the Restricted
Shares, either orally or in writing, that are not included in this Agreement or
the Plan.

4.9 Captions. The captions and section numbers appearing in this Agreement are
inserted only as a matter of convenience. They do not define, limit, construe or
describe the scope or intent of the provisions of this Agreement.

4.10 Counterparts. The Grant Notice may be executed in one or more counterparts,
including by way of any electronic signature, subject to applicable law, each of
which shall be deemed an original and all of which together shall constitute one
instrument.

 

3



--------------------------------------------------------------------------------

4.11 Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to Grantee
shall be addressed to Grantee at Grantee’s last address reflected on the
Company’s records. By a notice given pursuant to this Section 4.11, either party
may hereafter designate a different address for notices to be given to that
party. Any notice shall be deemed duly given when sent via email or when sent by
certified mail (return receipt requested) and deposited (with postage prepaid)
in a post office or branch post office regularly maintained by the United States
Postal Service.

4.12 Amendment. To the extent permitted by the Plan, this Agreement may be
wholly or partially amended or otherwise modified, suspended or terminated at
any time or from time to time by the Committee or the Board, provided that,
except as may otherwise be provided by the Plan, no amendment, modification,
suspension or termination of this Agreement shall adversely affect this
Restricted Share Award in any material way without the prior written consent of
Grantee.

4.13 Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth in Section 4.1 hereof and the Plan, this
Agreement shall be binding upon and inure to the benefit of the heirs, legatees,
legal representatives, successors and assigns of the parties hereto.

4.14 Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

4.15 Conformity to Securities Laws. Grantee acknowledges that the Plan, the
Grant Notice and this Agreement are intended to conform to the extent necessary
with all applicable laws, including, without limitation, the provisions of the
Securities Act and the Exchange Act and any and all regulations and
rules promulgated thereunder by the SEC and state securities laws and
regulations. Notwithstanding anything herein to the contrary, the Plan shall be
administered, and the Restricted Shares are granted only in such a manner as to
conform to applicable law. To the extent permitted by applicable law, the Plan
and this Agreement shall be deemed amended to the extent necessary to conform to
applicable law.

4.16 Agreement Severable. In the event that any provision of the Grant Notice or
this Agreement is held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of the Grant Notice or this
Agreement.

4.17 Clawback. Any Shares issued pursuant to this Award shall be subject to
mandatory repayment by the Grantee to the Company to the extent that such
Grantee is, or in the future becomes, subject to (a) any “clawback” or
recoupment policy adopted by the Company or any Subsidiary thereof to comply
with the requirements of any applicable laws, rules or regulations, including
pursuant to final rules adopted by the SEC pursuant to the Dodd-Frank Wall
Street Reform and Consumer Protection Act, or otherwise, or (b) any applicable
laws which impose mandatory recoupment, under circumstances set forth in such
applicable laws, including the Sarbanes-Oxley Act of 2002.

[remainder of this page intentionally left blank]

 

4



--------------------------------------------------------------------------------

EXHIBIT A

IRREVOCABLE STOCK POWER

FOR VALUE RECEIVED, the undersigned does hereby sell, assign and transfer to NN,
Inc. (the “Company”),             shares of the Company`s common stock
represented by Certificate No.             . The undersigned authorizes the
Secretary of the Company to transfer the stock on the books of the Company in
the event of the forfeiture or repayment of any shares issued under the
Restricted Share Award Agreement dated                 , 20     between the
Company and the undersigned.

Dated:                     ,         

 

Signed: By:     Name:  